In re Alexander, Russell;- — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Mary, 16th Judicial Distl’ict Court Div. E, No. 2003-161240.
Granted for the sole purpose of transferring the writ of mandamus to the district court with instructions to the district judge to act on relator’s motion to quash filed on June 22 and August 7, 2008 as acknowledged by letter from the deputy clerk of court. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.